Spencer, J.
It appears that the appellant has not filed, in this court, a transcript of the record* or certified copies of any of the proceedings in chancery, in this cause ; neither the report of the referees, nor the exceptions to the report,, nor any' of the papers, in that form, which is, usual and proper, on an appeal, so that they may be examined by the members of- this-court. He has, to be sure, got, the register of the court of chancery to come here* with a basket-load of papers, which he Intends to read and examine -, ■ but' that is-not the proper .course of .proceeding. As the counsel has no papers in the cause, in the proper form.for this court, and is not ready for the argument* I think the appeal ought to be dismissed.
Van Ness, J.
was of .the kamebpinion. - And.-this being the unanimous opinion, of the court, it was, thereupon, Ordereds that the appeal in this cause be dismissed, with costs.
Appeal dismissed..
Kote. It appeared that there wag no appeal from the order dismissing.the petition for a re? bearing, and some of the judges intimated that this court could not, on this appeal, order a rehearing, but must decide only on the correctness Qf the decretal -order made by the chancellor on the exception to the.report; that if the appellant,wished for-a rehearing* he should have appealed from the chancellor’s order dismissing the petition for .a rehearing*